PER CURIAM.
This is an appeal from an adjudication of guilt for attempted trafficking and possession of drug paraphernalia. Various grounds were raised for reversal. The only matter this court finds necessary to discuss is the allegation of prosecutorial misconduct by the injection into the pro*513ceedings of the fact of a pending forfeiture action concerning the cash found in the defendant’s locked floor safe at the time of the arrest.
In light of the overwhelming evidence of the defendant’s guilt and the immediate curative instruction given by the court, any error which the comment may have caused was obviously harmless. State v. Murray, 443 So.2d 955 (Fla.1984). The convictions are affirmed.
GLICKSTEIN and DELL, JJ., and FED-ER, RICHARD YALE, Associate Judge, concur.